Proskauer, J.
Upon the reopening of this case it appears that the declaration of the improper dividend was not formally ratified at a meeting at which the defendant Gerken was present. Nevertheless, in view of his preponderant stock interest, the receipt by him as a stockholder of a substantial portion of the improper dividend, the fact that it was paid out by him and other acts of control, he must be held liable under the principle of Godley v. Crandall & Godley Co., 212 N. Y. 121, 138.
Judgment accordingly.